Citation Nr: 9912481	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as aggravated during service.

2.  Entitlement to service connection for degenerative joint 
disease of the upper and lumbar spine.

3.  Entitlement to service connection for phlebitis, claimed 
as secondary to a skin disorder.

4.  Entitlement to service connection for osteomyelitis of 
the left foot and peripheral circulatory disorder, both 
claimed as secondary to a skin disorder.

5.  Entitlement to service connection for tinea pedis, with 
vesicular eruptions and cellulitis of the feet.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  This appeal arises from February 1996 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Houston, Texas, regional office (HRO).

The record reflects that in February 1996 the HRO denied 
reopening claims for entitlement to service connection for 
phlebitis and acute anxiety reaction, and denied entitlement 
to service connection for osteomyelitis, left foot, 
insufficient blood return, recurrent vesicular eruptions with 
cellulitis of the feet secondary to dyshidrotic eczema, 
degenerative joint disease of the lumbar spine and tinea 
pedis. The HRO also denied entitlement to service connection 
for passive aggressive personality disorder which had been 
"previously denied."

A December 1996 hearing officer's decision and statement of 
the case denied entitlement to service connection for a skin 
disorder and low back disorder, characterized as degenerative 
joint disease of the lumbar spine.  In January 1997, the 
veteran submitted a VA Form 9 which perfected appeals as to 
these issues.  The veteran also raised additional issues for 
consideration.

In March 1997 the HRO denied reopening claims for entitlement 
to service connection for phlebitis and acute anxiety 
reaction with passive aggressive personality disorder, and 
denied entitlement to service connection for acute and 
subacute peripheral neuropathy secondary to Agent Orange, 
degenerative joint disease of the upper spine, osteomyelitis 
and peripheral circulatory disorder secondary to a skin 
disorder, vesicular eruptions with cellulitis of the feet 
secondary to dyshidrotic eczema and osteomyelitis of the left 
foot, insufficient blood return, and tinea pedis.

The Board of Veterans' Appeals (Board) notes that subsequent 
to the March 1997 rating decision, the HRO issued a 
supplemental statement of the case which included these 
issues.  In October 1997, the veteran's representative 
submitted correspondence which is construed as a substantive 
appeal as to these issues.

In April 1998, the Board remanded the case in order to 
schedule the veteran for a video conference hearing.  In June 
1998, the claims folder was transferred to the New Orleans, 
Louisiana, regional office (RO).  The hearing was conducted 
in December 1998.  At that time, the veteran withdrew the 
issues of entitlement to service connection for acute and 
subacute peripheral neuropathy due to Agent Orange exposure, 
and whether new and material evidence had been submitted to 
reopen the claim for service connection for acute anxiety 
reaction with passive aggressive personality disorder.  
Accordingly, the Board will not consider those claims.  The 
issues properly before the Board are those listed on the 
first page of this document.

The issues of entitlement to service connection for a skin 
disorder, claimed as aggravated during service; entitlement 
to service connection for phlebitis, claimed as secondary to 
a skin disorder; entitlement to service connection for 
osteomyelitis of the left foot and peripheral circulatory 
disorder, both claimed as secondary to a skin disorder; and 
entitlement to service connection for tinea pedis, with 
vesicular eruptions and cellulitis of the feet, will be 
addressed in the remand portion of this document.  


FINDINGS OF FACT

1.  The service medical records show that the veteran was 
seen with a mild lumbosacral strain during service which 
resolved prior to his separation from service; the veteran 
injured his back in an automobile accident in 1976; 
degenerative joint disease of the spine was first shown in 
the 1990's, more than 20 years after the veteran's separation 
from service.

2.  No competent medical evidence has been submitted of a 
causal relationship between degenerative joint disease of the 
upper or lumbar spine and the veteran's military service.

3.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for 
degenerative joint disease of the upper and lumbar spine are 
plausible.  

4.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims that are shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim to service connection for degenerative joint disease of 
the upper and lumbar spine.  38 U.S.C.A. § 5107 (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for 
arthritis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year from the date of 
final separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for degenerative joint disease of the 
upper and lumbar spine, the Board concludes that the 
veteran's claim for service connection for those conditions 
is not well grounded.

The service medical records show that the veteran was seen 
with complaints of a sore back in February 1967, and with 
mild lumbosacral strain in July 1968.  There were no further 
complaints during service, and the veteran's spine was noted 
as normal on the separation examination in December 1969.  

In March 1976, the veteran was seen with complaints of 
headache, back pain, and left arm weakness for the previous 
four years, worse since a motor vehicle accident one month 
earlier.  Examination of the back found no pathology.  
Degenerative joint disease of L4-S1 was shown in 1994.

The objective medical evidence shows no degenerative joint 
disease during the veteran's period of active duty or for 
many years thereafter.  The record indicates that the first 
complaint of back pain following service came after a motor 
vehicle accident in 1976.  Degenerative joint disease shown 
in 1994 has not been medically attributed to an inservice 
cause.  The veteran's lay statements to the effect that he 
has degenerative joint disease of the upper and lumbar spine 
as a result of injuries during service are not supported by 
objective medical evidence and are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  His own statements as to 
medical diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has degenerative 
joint disease of the upper and lumbar spine that originated 
during active service, or that his current degenerative joint 
disease is attributable to service.  Based upon the 
foregoing, the Board concludes that he has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection for those disabilities is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claims are 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for degenerative joint disease of the 
upper and lumbar spine is denied.


REMAND

The veteran contends that he has a skin disorder which was 
aggravated during service and that he now has osteomyelitis, 
a peripheral circulatory disorder, and phlebitis as a result 
of that skin disorder.  He also contends that he has tinea 
pedis, vesicular eruptions and cellulitis of the feet which 
should be service connected.

On his service entrance examination in January 1967, the 
veteran reported a history of dermatitis in 1963.  The 
physician indicated that this was an allergic rash, and that 
there was nothing shown at the time of enlistment.  During 
his period of service, the veteran was seen with tinea 
versicolor on his back in June 1967; seborrheic dermatitis in 
August 1967; a heat rash on the chest, arms, and legs in 
August 1968; an eczematoid rash on both wrists in March 1969; 
a rash on the right wrist, described as atopic dermatitis, in 
April 1969; urticaria of both arms and the upper torso in 
June 1969; and contact dermatitis in June 1969.  The service 
separation examination in December 1969 indicated normal skin 
findings.

The claims folder contains no medical reports for a number of 
years following the veteran's separation from service.  
Dermatitis was shown in 1980.  Hospitalizations in 1993 and 
1994 indicated diagnoses of recurrent cellulitis, history of 
deep venous thrombosis, osteomyelitis of the left foot, 
chronic tinea pedis of both feet, dyshidrotic eczema of the 
hands and feet, and contact/stasis dermatitis vs. 
acrodermatitis associated with underlying disease.  The 
veteran has not been examined by a VA physician or 
dermatologist for the purpose of rendering an opinion as to 
the likely onset of the claimed disorders or whether they are 
related to the inservice findings.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  The veteran should be accorded an 
examination by a VA dermatologist to 
determine the nature and extent of all 
current skin disorders, to include 
dermatitis, tinea, cellulitis, and any 
other disorder shown by examination.  The 
report of examination should include a 
detailed account of all manifestations of 
skin pathology found to be present.  The 
examiner should comment on the 
relationship, if any, between any current 
skin pathology and the findings during 
service, and, to the extent possible, 
provide an opinion as to whether his 
preexisting dermatitis underwent an 
increase in severity during service.  
Only if an increase in severity during 
service is shown, the physician is asked 
to comment as to whether such increase in 
severity is attributable to the natural 
progression of the disease or whether 
such increase was beyond the natural 
progression of the disease.  The 
physician's report should provide 
complete rationale for all conclusions 
reached.  The claims folder must be made 
available to and reviewed by the examiner 
prior to the examination.

2.  The veteran should be accorded an 
examination by a VA physician to 
determine whether he currently has 
osteomyelitis, phlebitis, a peripheral 
circulatory disorder, or cellulitis.  The 
report of examination should include a 
detailed account of all manifestations of 
such pathology found to be present.  The 
examiner should comment on the 
relationship, if any, between any current 
such pathology and the findings during 
service.  The physician's report should 
provide complete rationale for all 
conclusions reached.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development have been conducted and 
completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  The RO is directed in particular to consider 
the veteran's claim for service connection for phlebitis on a 
secondary basis (this is a new claim as opposed to an attempt 
to reopen a previously denied claim based on direct service 
incurrence).  If an outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

